Citation Nr: 1706305	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-20 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right hand disability, to include osteoarthrosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A Travel Board hearing was scheduled in October 2014. The Veteran did not appear at the hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d). 


FINDING OF FACT

A right hand disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and osteoarthrosis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

A right hand disability, to include osteoarthrosis, was not incurred in or aggravated by service, and it is not presumed to have incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a Veteran in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in August 2010. The letter informed the Veteran of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  The claim was last adjudicated by way of a May 2013 Statement of the Case (SOC). Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a Veteran in the development of a claim. This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all necessary development has been accomplished. The claims file contains the Veteran's service treatment records, and while the Veteran contends STRs are missing, VA has made multiple attempts to obtain these records, and based on the contents of the STRs in the record, the Board finds the file contains a complete version of the Veteran's STRs. The claims file also contains VA and private medical evidence, the Veteran's statements, and buddy statements from family and friends. 

The Veteran underwent a VA examination in September 2012 to assess the Veteran's hand and finger conditions, despite an examination not being required due to the lack of evidence suggesting an in-service incident in the STRs. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §  3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). However, once VA provides an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). The examination provided was inadequate because it failed to note a current disability, despite a clearly documented current disability in the Veteran's private medical records. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding diagnosis dated prior to the filing of a claim is relevant in determining whether a current disability existed at the time the claim was filed or during its pendency); Barr, 21 Vet. App. at 311-12. In November 2009, the Veteran had an anchovy procedure done on his right hand to address his disability of osteoarthrosis. Following the surgery the Veteran did see some improvement in his condition, but in the coming years he continued to received cortisone injections to address the pain, stiffness and weakness in his hand. In March 2014, the Veteran's private medical records show the Veteran was still reporting muscle and joint pain in the right hand, and his doctor indicated x-rays continued to show osteoarthrosis. These procedures and private diagnosis are sufficiently proximate to support the existence of a current disability at the time the claim was filed. Romanowsky, 26 Vet. App. at 298, n. 3.

Regardless of the inadequacy of the VA examination, the Board finds no prejudice to the Veteran because the Veteran's complete service records show no in-service incident, which is a finding of fact the Board is making and will be discussed in more detail below. Without the occurrence of an in-service incident or injury, service connection cannot be granted regardless of evidence of a current disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Holton v. Shinkseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Thus, a new examination would not assist the Veteran in his claim for service connection for a right hand disability.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). VA's duties to notify and assist with this claim have been satisfied.

II. Service Connection for Right Hand Disability

Service connection will be granted if the evidence demonstrates a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton, 557 F.3d at 1366.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements of service connection is through a demonstration of continuity of symptomatology. Barr, 21 Vet. App. at 303. Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

However, in Walker v. Shinseki, the Court held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Osteoarthrosis, a form of arthritis, is listed as chronic under 38 C.F.R. § 3.309(a).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Courts have held that "[l]ay evidence can be competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 429 F.3d 1372, 1377 (Fed. Cir. 2007).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker, 708 F.3d at 1334. In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

In light of the applicable law set forth above, the Board has carefully considered the facts of this case. Ultimately, the Veteran's claim for service connection must be denied because a preponderance of the credible and competent evidence of record weighs unfavorably against the claim.

Beginning in November 2009 to March 2014, the claim file contains competent and credible medical records substantiating a current diagnosis of osteoarthrosis. Despite the VA examiners failure to note a current disability at the Veteran's September 2012 VA examination, the Board finds the Veteran does have a current disability, meeting the first requirement for service connection. Holton, 557 F.3d at 1366. However, because the Board finds no in-service incurrence or aggravation of this disease or injury, the second requirement for establishing service connection is not met. Id.

The Veteran asserts he broke his hand after falling in the spring or summer of 1965, immediately prior to his discharge from service. He reported his hand was put in a cast at the time of the injury, and the cast was removed before he was discharged in August 1965.  The records shows the Veteran began reporting issues with his hand in October 2009, over 40 years after his separation from service. He reported to private physicians he had experienced issues with his hand ever since he broke it while in service. The Veteran further asserts this break is the cause of his current right hand disabilities because the break was not properly set and, therefore, the break healed improperly. Under Jandreau v. Nicholson, the Veteran is competent to report he did break his hand. However, his assertion that it did not heal properly is related to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Therefore, the Veteran is not competent to assert that any broken hand did not heal properly.  

Additionally, the Veteran continuously maintains in-service medical documentation of his broken hand have been lost. A review of the STRs in the claims file provides no evidence the Veteran suffered from a broken hand or any other hand injury, other than a swollen index finger, while in service.  The separation examination, conducted in July 1965, noted no abnormalities, other than a tattoo, and while the separation examination did note an "old fractured mandible," it made no reference to any break or fracture of the right hand, an injury which would ordinarily be recorded in service records, particularly if it happened within the same year of his service separation. The separation examination was thorough, and though there were few abnormalities, the abnormalities present were documented.  This is evidence that tends to show that there was no hand fracture in service.

Additionally, the separation examination also showed the Veteran had been assigned scores of "1" for each category of his PULHES profile. The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect is below the level of medical fitness required for retention in military service). The "P" stands for "physical capacity or stamina," the "U" stands for "upper extremities," the "L" stands for "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition." Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). Thus, the Veteran received a determination of having a "high level of fitness" for the upper extremities, which would include his right hand. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating VA may use silence in the service treatment records as evidence contradictory to a Veteran's assertions if the service treatment records appear to be complete, and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J. , concurring).  This is evidence that tends to show that there was no hand fracture in service.

Finally, the Veteran, on his separation examination, certified he was "instructed on and understood" the provisions of BUMED INST. 6120.2B. He thus indicated he was informed he had been found to be fit, and if he felt he had any serious medical problems, he should so inform the examining physician. See Real v. U.S., 906 F.2d 1557, 1559 (Fed. Cir. 1990) (describing the meaning of BUMED INST. 6120.2B). The Board finds that had the Veteran broken his hand in 1965, it would have been documented in the separation exam like the fracture of the mandible was documented.

Given this evidence regarding the completeness of the STRs, the weight of the evidence does not demonstrate any right hand injury occurred during service.

The Board finds the Veteran's separation examination and STRs more probative than the Veteran's lay statements in determining the condition of the Veteran's right hand in service and at the time of separation based on the reasons noted above.  The Board does acknowledge the inadequacy of the VA examination provided to the Veteran in September 2012, as noted above, but because the inadequacy of the examination does not prejudice the Veteran, a remand for a new examination is not necessary. 

The Veteran also relies on statements from family and friends, who indicated he had broken his hand while in service. In April 2013, after the initial rating decision but prior to the SOC, a friend of the Veteran filed a statement stating the Veteran had told him he had broken his hand while in the Marine Corps. The Veteran's brother and wife both submitted statements in 2013, after the Veteran appealed the RO's rating decision and SOC, indicating they remembered seeing the Veteran with his hand in a cast shortly before he was discharged. The Board finds these statements lack credibility in light of the contents of the Veteran's service records, which, as noted above, are silent in regard to any injury to the Veteran's right hand and are positive for findings of a normal upper extremity. Id.  As a result, entitlement to direct service connection for a right hand disability is denied. 

In regard to continuity of symptomatology since service, the Veteran's lay testimony reporting continuous pain in his hand since it was broken is inconsistent with the medical records, which document the Veteran first reporting any issue with his hand in 2009, over 40 years after separation from service. The Veteran has not asserted any other private medical records exist prior to 2009 to support continuity of symptomatology since service. The Board notes it may not reject as not credible any uncorroborated statements merely because contemporaneous medical evidence is silent as to complaints of or treatment for the relevant conditions or symptoms. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37. Notwithstanding this fact, the lack of contemporaneous medical records is something the Board can consider and weigh against a Veteran's lay evidence. Id.  As a result, the lack of contemporaneous medical records, combined with the Veteran's statements that are inconsistent with the STRs of record, the Board finds there is no continuity of symptomatology between an injury in service and the Veteran's current right hand disability.

Under 38 C.F.R. § 3.307(a) service connection may be presumed if certain chronic diseases manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. § 3.307(a), 3.309(a). Osteoarthrosis, a form of arthritis, is considered to be a chronic disease under 38 C.F.R. § 3.309(a). However, the Veteran's condition was not diagnosed until November 2009, over 40 years after the Veteran was discharged from service. As a result there is no presumption the Veteran's current right hand disability is service connected.

Accordingly, the preponderance of the evidence is against the claim for service connection, and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b). Thus, service connection for a right hand disability must be denied.


ORDER

Entitlement to service connection for a right hand injury, to include osteoarthrosis is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


